Citation Nr: 1620285	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  11-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a neurological disorder of the right foot, to include radiculopathy and right foot drop, as secondary to service-connected degenerative joint disease of the right ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This case was previously before the Board in November 2014.  In that decision, the Board granted service connection for right ankle degenerative joint disease and remanded the remaining claims, including service connection for a right hip disorder, a right leg disorder, and right foot drop, including as secondary to the right ankle disorder.  Thereafter, the RO granted the Veteran's right leg and right hip claims.  Therefore, the remaining issue on appeal is entitlement to service connection for a neurological disorder of the right foot, to include radiculopathy and right foot drop, as secondary to the service-connected right ankle disorder.  The Board has expanded this claim to include radiculopathy in addition to right foot drop.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In the April 2016 Written Brief Presentation, the Veteran's representative indicated that the Veteran would like to submit a claim for service connection for left foot drop, to include as secondary to service-connected disability.  This matter is referred to the RO for appropriate action.  See 38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. § Parts 3, 19, and 20 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must be remanded again due to noncompliance with the Board's November 2014 remand directives and to ensure that all appropriate development has been accomplished, so that the case will be afforded every due consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The November 2014 decision noted that the Veteran raised a claim for service connection for a lower back condition, to include as secondary to his service-connected right ankle degenerative joint disease.  The Board found that issue to be inextricably intertwined with the claim on appeal and directed the RO to adjudicate the claim for service connection for a lower back condition on remand.  To date, this action has not been completed.  

During the Veteran's July 2015 VA examination for a foot condition, the examiner did not diagnose the Veteran with right foot drop.  However, the examiner noted and the private treatment records submitted by the Veteran show that in April 2011 Jon Biefield, D.O. diagnosed the Veteran with right lumbar spine spondylosis and radiculopathy.  No opinion was provided concerning the Veteran's radiculopathy of the right lower extremity.  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from September 2015, forward.

2.  After complying with the duties to notify and assist, adjudicate the Veteran's claim for service connection for a low back disorder, on a direct basis and secondary basis.

3.  Thereafter, schedule the Veteran for a VA neurological examination of his right lower extremity.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted. 

(a)  The examiner should identify all current neurological disorders of the Veteran's right lower extremity, to include any radiculopathy, foot drop, etc.  
 
(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurological disorder of the right lower extremity and/or foot had its clinical onset during active service or is related to any in service disease, event, or injury, to include the injury in May 1960 when the Veteran jumped from a bulldozer.  

(c) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurological disorder of the right lower extremity and/or foot was either (i) caused by, or (ii) aggravated by the Veteran's right ankle disorder, right knee disorder, and/or bilateral hip disorder, to include by any altered gait associated with those disorders.  

(d) If service connection has been awarded for a low back disorder, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurological disorder of the right lower extremity and/or foot was either (i) caused by, or (ii) aggravated by the Veteran's low back disorder.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

4.  Finally, after completing any additional development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

